UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4621


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ABETUBOKUN A. ADESIOYE,

                    Defendant - Appellant.



                                      No. 20-4622


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ABETUBOKUN A. ADESIOYE, a/k/a Adetubokun A. Adesioye,

                    Defendant - Appellant.



Appeals from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:00-cr-00373-PJM-1; 8:00-cr-00605-PJM-1)


Submitted: December 2, 2021                                Decided: December 16, 2021
Before MOTZ, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Basile, RICHARD BASILE, P.A., Greenbelt, Maryland, for Appellant. Jonathan
F. Lenzner, Acting United States Attorney, Jennifer L. Wine, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Abetubokun A. Adesioye pled guilty, pursuant to a

written plea agreement, to bank fraud, in violation of 18 U.S.C. § 1344, and conspiracy to

commit bank fraud, in violation of 18 U.S.C. § 371. The district court sentenced Adesioye

to 153 months’ imprisonment for bank fraud and 60 months’ imprisonment for the

conspiracy offense, to run concurrently. On appeal, Adesioye raises several challenges to

the procedural and substantive reasonableness of his sentences. The Government has

invoked the appeal waiver in Adesioye’s plea agreement, asserting that the appeals should

be dismissed.

       We review the validity of an appeal waiver de novo. United States v. Manigan, 592

F.3d 621, 626 (4th Cir. 2010). Where the Government seeks to enforce an appeal waiver

and did not breach its obligations under the plea agreement, we will enforce the waiver if

the record establishes that (1) the defendant knowingly and intelligently agreed to waive

his right to appeal, and (2) the issues raised on appeal fall within the scope of the waiver.

United States v. Blick, 408 F.3d 162, 168-69 (4th Cir. 2005). “[T]he issue ultimately is

evaluated by reference to the totality of the circumstances,” considering “the particular

facts and circumstances surrounding th[e] case, including the background, experience, and

conduct of the accused.” Id. at 169 (internal quotation marks omitted). On appeal,

Adesioye does not challenge the validity of the appeal waiver and the record otherwise

indicates that Adesioye knowingly and intelligently agreed to waive his right to appeal.

Therefore, because Adesioye’s challenges to his sentences fall within the scope of the

waiver, we dismiss the appeals.

                                             3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          4